Citation Nr: 1329487	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gout/gouty arthritis, 
to include as secondary to service-connected ischemic heart 
disease. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Army 
from September 1965 to July 1967.  His awards and 
decorations include the Combat Infantryman's Badge (CIB) and 
Purple Heart Medal, among others. 

The Veteran is in receipt of a 100 percent schedular 
evaluation for ischemic heart disease, effective April 29, 
2005, and a separate 100 percent schedular evaluation for 
PTSD, effective March 2, 2011.  The Veteran is also in 
receipt of special monthly compensation, effective March 2, 
2011. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2010, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

The Board previously remanded the Veteran's case to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development in March 2010, July 2012, and March 
2013. The AMC continued to deny the claim listed on the 
title page (as reflected in a May 2013 supplemental 
statement of the case (SSOC)), and returned this matter to 
the Board. 

The Veteran's Virtual VA e-folder and contains additional 
medical evidence that has been considered by the AMC in the 
most recent SSOC.  Therefore, consideration of this evidence 
will not result in prejudice to the Veteran. 

As discussed in March 2013, in his June 2007 claim, the 
Veteran filed a claim for service connection for gout.  In 
the January 2008 rating decision, the RO denied service 
connection for gout.  Nevertheless, given the evidence of 
record (including findings of arthritis in the hands and 
feet) in the March 2013 remand, the issue on appeal was 
characterized as entitlement to service connection for gout 
and/or arthritis in the hands and/or feet, to include as 
secondary to service-connected ischemic heart disease.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
disability claim includes any disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
The Board remanded the claim, in part, to obtain a 
supplemental medical opinion.  The Board instructed the VA 
examiner to provide an opinion as to whether the Veteran had 
had gout, arthritis in the hands and/or feet, and/or gouty 
arthritis at any time since June 2007(when he filed his 
claim for service connection).  The examiner responded in 
March 2013 that the Veteran was diagnosed with gout in 2000, 
so he had had gouty arthritis since June 2007.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 
140 (gouty arthritis is defined as arthritis due to gout).

In light of the Veteran's June 2007 claim, the March 2013 
medical opinion, and the evidence of record, the issue on 
appeal has been characterized as reflected on the title 
page.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided below has been accomplished.

2. The Veteran's current gout/gouty arthritis, which first 
manifested more than one year after separation from service, 
is not attributable to service nor is it proximately due to 
or aggravated by service-connected ischemic heart disease.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
gout/gouty arthritis, to include as secondary to service-
connected ischemic heart disease, are not met or 
approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law 
which it is required to apply. This includes statutes 
enacted by Congress and published in Title 38, United States 
Code ("38 U.S.C.A."); regulations promulgated by VA under 
the law and published in the Title 38 of the Code of Federal 
Regulations ("38 C.F.R.") and the precedential rulings of 
the Court of Appeals for the Federal Circuit (as noted by 
citations to "Fed. Cir.") and the Court of Appeals for 
Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the 
issue under appellate consideration and its decision must 
also include separately stated findings of fact and 
conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions. See 38 U.S.C.A. § 7104(d); see 
also 38 C.F.R. § 19.7 (implementing the cited statute); see 
also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction). The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled. The 
Veteran's claim for service connection for gout was received 
in June 2007.  The Veteran was provided notice of what 
evidence was required to substantiate his claim for service 
connection on a direct basis, and of his and VA's respective 
duties for obtaining evidence, in correspondence dated in 
July 2007.  A July 2012 VCAA letter advised the Veteran of 
the information and evidence necessary to substantiate his 
claim for service connection on both direct and secondary 
bases, while a March 2013 VCAA letter advised him of the 
information and evidence necessary to substantiate his claim 
for service connection on a secondary basis.  While the July 
2007 and July 2012 VCAA letter addressed the claim for 
service connection for gout, the March 2013 VCAA letter 
addressed the expanded claim for service connection for gout 
and/or arthritis in the hands and/or feet, to include as 
secondary to service-connected ischemic heart disease.  The 
claim was then reviewed and the May 2013 SSOC was issued.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was provided 
in the July 2007, July 2012, and March 2013 letters. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file and Virtual VA e-folder shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  His service treatment records and VA 
and private treatment records have been obtained and 
associated with his claims file/Virtual VA e-folder. The 
Veteran was also provided with a VA examination to evaluate 
his claimed gout in August 2012 and a medical opinion was 
obtained in March 2013.

The claim for service connection for gout was most recently 
remanded in March 2013 to obtain an additional medical 
opinion to clearly address whether the Veteran had had gout, 
arthritis in the hands and/or feet, and/or gouty arthritis 
at any time since June 2007 (when he filed his claim for 
service connection); whether any gout, arthritis in the 
hands and/or feet, and/or gouty arthritis which had been 
present at any time since June 2007 began during active 
service or was related to any incident of service; whether 
any gout, arthritis in the hands and/or feet, and/or gouty 
arthritis which had been present at any time since June 2007 
was proximately due to or the result of or chronically 
aggravated or worsened by the Veteran's ischemic heart 
disease; and whether any arthritis in the hands and/or feet, 
to include gouty arthritis, began within one year of 
discharge from active service.  The claim was also remanded 
to provide additional VCAA notice in light of the expansion 
of the claim and to obtain additional VA treatment records.  
The Board instructed that, if, after completing the 
requested development, the benefit sought remained denied, 
the Veteran and his representative should be provided an 
SSOC which included citation to and discussion of all 
pertinent laws and regulations, including 38 C.F.R. § 3.310.  

In March 2013, the AMC obtained a supplemental medical 
opinion which, as will be discussed in greater detail below, 
when read in its entirety, is responsive to the questions 
posed in the March 2013 remand and, therefore, is fully 
responsive to the Board's remand directives.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 124-25 (2007).  The Veteran was provided 
additional VCAA notice in March 2013.  While this letter 
advised him of the information and evidence necessary to 
substantiate his claim for service connection for gout 
and/or arthritis in the hands and/or feet on a secondary 
basis (as opposed to also providing notice regarding the 
information and evidence necessary to substantiate a claim 
for service connection on a direct basis) he had previously 
been informed of the information and evidence necessary to 
substantiate his claim for service connection on a direct 
basis in July 2007 and July 2012.  Additional VA treatment 
records, as identified in the March 2013 remand, were 
obtained and associated with the Virtual VA e-folder.  In 
readjudicating the claim, the AMC did not specifically cite 
38 C.F.R. § 3.310, the pertinent regulation regarding 
secondary service connection.  However, in the May 2013 
SSOC, the AMC did state that service connection may be 
granted for a disease or injury which resulted from a 
service-connected disability or was aggravated thereby.  

Based on the actions taken by the AMC, there has been 
substantial compliance with the March 2013 remand.  Dyment 
v. West, 13 Vet. App. 141 (1999) (holding that remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) 
where there was substantial compliance with remand 
directives).

The Veteran is in receipt of Worker's Compensation benefits.  
While complete records regarding his Worker's Compensation 
claim have not been obtained, the record reflects that these 
records pertain to his left shoulder, as opposed to his 
gout/gouty arthritis.  A remand to obtain these records 
would therefore only cause further delay, impose unnecessary 
additional burdens on adjudication resources, with no 
benefit flowing to the Veteran, and is unnecessary. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The Veteran is also in receipt of Social Security benefits.  
However, during the January 2010 hearing, he indicated that 
these benefits were based on his age as opposed to 
disability.  Accordingly, any Social Security Administration 
(SSA) records are not relevant to the claim decided here and 
remand to obtain such records is unnecessary.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The AMC has addressed the claim for service connection for 
gout on both direct and secondary bases.  Under 38 C.F.R. 
§ 19.29, a statement of the case (SOC) must contain, among 
other things, a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the agency of original 
jurisdiction's determination. 

Here, neither the May 2008 SOC nor the April 2012, September 
2012, or May 2013 SSOCs included citation to 38 C.F.R. 
§ 3.310, the pertinent regulation regarding secondary 
service connection.  However, as stated above, in the May 
2013 SSOC, the AMC did state that service connection may be 
granted for a disease or injury which resulted from a 
service-connected disability or was aggravated thereby.  In 
the April 2012 SSOC, the RO discussed that service 
connection could be established in several different ways 
and stated that service connection may be established on a 
secondary basis for disabilities which are proximately due 
to or the result of a service-connected disease or injury, 
citing Roper v. Nicholson, 20 Vet. App. 173, 178 (2006). 

Notably, the Veteran has been represented by an accredited 
representative during his appeal and, during the January 
2010 hearing, his representative argued that the claimed 
conditions were related to the Veteran's ischemic heart 
disease.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has clearly had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication is not 
affected.  The absence of citation to 38 C.F.R. § 3.310 in 
an SOC or SSOC, in this case, is harmless error.  See 
Soyini, above (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
held that 38 C.F.R. § 3.103(c)(2) requires that the RO 
Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties: (1) the duty to fully explain 
the issue(s) and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Bryant v. Shinseki, 
23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge 
did not specifically discuss the criteria necessary to 
establish service connection for gout/gouty arthritis, to 
include as secondary to service-connected ischemic heart 
disease.  However, the undersigned Veterans Law Judge did 
identify the issue of entitlement to service connection for 
gout and the Veteran's representative asserted that the 
Veteran's claimed disabilities were related to his ischemic 
heart disease.  The Veterans Law Judge did ask questions 
regarding the Veteran's current treatment, in order to 
identify any outstanding evidence that may have been 
overlooked.  Neither the Veteran nor his representative has 
alleged that there were any deficiencies in the Board 
hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. 
at 497-98.

The Veteran is not shown to be prejudiced in regard to any 
deficiencies in the January 2010 hearing.  Significantly, in 
Bryant, 23 Vet. App. at 498-99, the Court held that although 
the hearing officer did not explicitly explain the material 
issues of medical nexus and current disability, the purpose 
of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the 
record reflected that these issues were developed by VA, and 
there was no indication that the Veteran had any additional 
information to submit.  In this case, given the extensive 
development of the Veteran's claim discussed above, the 
Board finds no deficiency in the Board hearing or in 
development of the claim.  See id. 

The Veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

The Merits of the Claim

In June 2007, the Veteran filed a claim for service 
connection for gout.  In his July 2008 VA Form 646, the 
Veteran's representative reported that the Veteran contended 
that his claimed disabilities occurred while on active duty 
and were chronic in nature and, so, should be service 
connected.  During his January 2010 hearing, the Veteran, 
through his representative, asserted that his gout was a 
result of his ischemic heart condition and was a result of 
treatment he was receiving for that condition.  See Hearing 
Transcript, pages 8-11.  

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish 
entitlement to service connection. Specifically, the 
evidence must show (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the disease or injury incurred or 
aggravated during service (the "nexus" requirement). Walker 
v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing 
Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) 
(quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic 
diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit 
from a somewhat more relaxed evidentiary standard. See 
Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose 
of the regulation is to relax the requirements of § 3.303(a) 
for establishing service connection for certain chronic 
diseases.").  When a chronic disease is established during 
active service, then subsequent manifestations of the same 
chronic disease at any later date, however remote, will be 
entitled to service connection, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to 
establish the existence of a chronic disease in service, the 
evidence must show a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Thus, the mere 
manifestation during service of potentially relevant 
symptoms (such as joint pain or abnormal heart action in 
claims for arthritis or heart disease, for example) does not 
establish a chronic disease at that time unless the identity 
of the disease is established and its chronicity may not be 
legitimately questioned.  Id.  If chronicity in service is 
not established, then a showing of continuity of symptoms 
after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a 
medical standpoint qualify for the relaxed evidentiary 
standard under section 3.303(b).  Rather, the Federal 
Circuit held that this subsection only applies to the 
specific chronic diseases listed in 38 C.F.R. § 3.309(a).  
Walker, 708 F.3d at 1338.  Thus, if the claimant does not 
have one of the chronic diseases enumerated in section 
3.309(a), then the more relaxed continuity-of-symptomatology 
standard does not apply, and the "nexus" requirement of the 
three-element test must be met. Id. at 1338-39.  

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 
compensable evaluation for arthritis requires X-ray 
evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
See 38 C.F.R. § 3.310(b) (2013). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Board must determine the value of all evidence 
submitted, including lay and medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation 
of evidence generally involves a 3-step inquiry.  First, the 
Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The 
third step of the inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay 
evidence may be competent and sufficient to establish a 
diagnosis of a condition when: (1) a layperson is competent 
to identify the medical condition (i.e., when the layperson 
will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes 
not, for example, a form of cancer); (2) the layperson is 
reporting a contemporaneous medical diagnosis, or; (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her 
husband, the Veteran, the Court holding that medical opinion 
not required to prove nexus between service-connected mental 
disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts 
have generally held that a layperson is not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183 (1997).  In certain instances, 
however, lay evidence has been found to be competent with 
regard to a disease with "unique and readily identifiable 
features" that is "capable of lay observation."  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning 
varicose veins); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. 
Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. 
Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have 
also been found to not be competent to provide evidence in 
more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic 
fever).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).

After determining the competency and credibility of 
evidence, the Board must then weigh its probative value. In 
this function, the Board may properly consider internal 
inconsistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board 
has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics 
in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks 
benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied. See Alemany v. Brown, 9 
Vet. App. 518 (1996). 

As an initial matter, while the record reflects that the 
Veteran served in Vietnam, he has not claimed that his 
current gout/gouty arthritis is due to exposure to Agent 
Orange or other herbicides during service, nor does the 
record suggest such.  During treatment at the VA cardiology 
clinic in August 2010, the Veteran's physician noted that 
the Veteran had reported being exposed to Agent Orange on 
multiple occasions during service.  The physician observed 
that multiple disorders had been linked to Agent Orange 
exposure, including diabetes mellitus.  In light of the 
Veteran's service, his presumed Vietnam chemical exposure, 
and his recent diagnosis of type II diabetes mellitus, the 
physician recommended that he be re-evaluated for service 
connection for his disorders. 

Significantly, the physician noted in the treatment record 
that the problems addressed on that date were chronic atrial 
fibrillation, newly diagnosed type II diabetes mellitus, 
non-ischemic cardiomyopathy, and peripheral vascular 
disease.  The physician was clearly not rendering any 
opinion regarding the etiology of the Veteran's gout/gouty 
arthritis, but, rather, was suggesting a relationship 
between the Veteran's conditions evaluated on that date 
(chronic atrial fibrillation, newly diagnosed type II 
diabetes mellitus, non-ischemic cardiomyopathy, and 
peripheral vascular disease) and in-service herbicide 
exposure.  A September 2003 VA Agent Orange program note 
states that the Veteran's problems included arthritis 
involving his knees and other joints; however, there is no 
indication that arthritis was related to the Veteran's Agent 
Orange exposure.  Rather, this note simply appears to 
include a list of all of the Veteran's medical problems, 
with 28 items listed.  

Consistent with the Veteran's assertions, and the RO's 
adjudication of the claim, the Board is considering 
entitlement to service connection for the Veteran's claimed 
gout/gouty arthritis on a direct basis and as secondary to 
service-connected disability. 

Considering the pertinent evidence of record in light of the 
law, the Board finds that service connection for gout/gouty 
arthritis is not warranted. 

Service treatment records are negative for complaints 
regarding or treatment for gout and/or arthritis. In his 
Report of Medical History at separation in July 1967, the 
Veteran denied ever having swollen or painful joints, 
arthritis or rheumatism, and a bone, joint, or other 
deformity.  On examination, clinical evaluation of the upper 
extremities, feet, and lower extremities was normal. 

In March 2001, the Veteran presented to his private 
physician with complaints of pain in his feet and legs.  
Arthritis profiles were negative but creatine phosphokinase 
was elevated.  The physician advised the Veteran that his 
leg discomfort might improve if he took his blood pressure 
medication.  He further noted that the Veteran had moderate 
to severe pes planus and was advised to use arch supports.  
When the Veteran returned a week later, he reported that his 
feet were much more comfortable after wearing orthotics and 
new shoes.  A November 2001 neurologic consultation for 
painful legs documents the Veteran's complaint of episodic 
pain in the feet and lower legs.  He gave a history of 
having had some bone spurs excised by a podiatrist and 
having surgery for plantar fasciitis.  The neurologist's 
impression was that the Veteran's painful legs remained 
cryptogenic and he had objectively minimal neuropathy on 
bedside examination.  A December 2001 private treatment 
record notes that the Veteran had pain in his left foot 
which was sometimes associated with activity and sometimes 
not.  Examination of the hands revealed osteoarthritis with 
marked Heberden's nodes.  The physician commented that he 
thought the Veteran had some osteoarthritis as well as 
peripheral arterial insufficiency with claudication of his 
left leg.  

In April 2002, the Veteran received treatment at Tennessee 
Orthopaedic Alliance for chronic pain, numbness, and 
weakness in both legs.  He described a complex history of 
chronic pain in his legs which extended from his ankle up to 
his knee and down to his foot.  The physician commented that 
X-rays of the foot and ankle in the past had been normal.  
The impression was probable tarsal tunnel syndrome, right 
lower extremity.  

In October 2003, the Veteran described significant left foot 
pain to his private physician.  There was mild swelling in 
the dorsum of the foot with associated tenderness.  X-rays 
of the left foot were negative.  The impression was flare-up 
of arthritis in the foot.  

A June 2005 treatment record from another private physician, 
Dr. S.J.B., notes that the Veteran's left ankle was acutely 
inflamed after a fall.  Dr. S.J.B. commented that the 
Veteran also had severe osteoarthritis as well as a history 
of gout; however, the Veteran's big toe was not inflamed and 
the inflammation was centered around the ankle joint itself 
and not any tendons.  The assessment was monoarticular 
arthritis, left ankle, associated with osteoarthritis.  

In a September 2005 letter, Dr. S.J.B. stated that he had 
been the Veteran's primary care physician for 18 years.  
This physician wrote that, as a result of chronic 
administration of Amiodarone for his cardiac rhythm 
disturbances, the Veteran had developed hypothyroidism for 
which he took thyroid replacement.  Dr. S.J.B. added that 
the Veteran had gradual renal insufficiency in association 
with chronic use of non-steroidal anti-inflammatory drugs 
and such had affected the use of a variety of medications, 
including further non-steroidal anti-inflammatory drugs 
which, while helping his joint discomfort and 
musculoskeletal complaints, further compromised his renal 
function.  He added that the Veteran had acquired gout.  

In August 2006 the Veteran presented to the VA Medical 
Center (VAMC) with complaints of his big toe hurting.  The 
assessment was gout and Colchicine was restarted.  In 
October 2006, he presented with complaints of pain from his 
knuckle to his hand and wrist. His right hand was swollen 
and warm to the touch with mild erythema primarily over the 
second and third metacarpophalangeal joints. Swelling 
extended to the wrist. The assessment was right hand pain, 
probable gout. The physician noted that uric acid level was 
within normal limits, but, clinically, the Veteran's 
presentation looked like gout, so, it would be treated as 
such. X-ray study of the right hand revealed degenerative 
narrowing and spurring to a mild degree at the distal 
interphalangeal joints with arthritic change at the second 
metacarpophalangeal joint. The Veteran returned in November 
2006 with complaints of right wrist pain, swelling, and 
erythema for two weeks, which he attributed to a gouty 
flare; however, he reported that he also may have injured 
himself.  The assessment included right hand pain and gout.  
The Veteran was instructed to continue Allopurinol and not 
take Colchicine. During treatment a week later, he described 
continued right hand swelling and pain and reported that he 
had fallen twice since his October 2006 X-ray. The Veteran 
stated that he had been taking Colchicine because he thought 
his pain was gout; however, he was directed to stop taking 
this because there was no gout and he was experiencing 
diarrhea. X-ray study of the right hand revealed a 
degenerative arthritic change involving the distal 
interphalangeal joint of the second through fifth fingers 
and second metacarpophalangeal joint, unchanged from the 
October 2006 X-ray study. 

In an August 2007 letter the Veteran's private physician, 
Dr. S.J.B., stated, "It is uncertain to me if/whether gout 
arthropathy and gastroesophageal reflux can be easily 
assumed to be stress and or medication related consequences 
of his other conditions but since several of his metabolic 
disorders (thyroid, etc.) can be attributed to medication 
given for possible/probably service-related 
impairments/conditions, it can be argued that many issues, 
conditions and multiple co-morbidities that [the Veteran] 
has experienced, accumulated and has received treatment for 
privately by myself and other specialists separate from the 
VA system are indeed truly service related. Accordingly 
these issues and conditions ought to be seriously 
reconsidered in fairness to his original injuries, wounds, 
physical, emotional and auditory traumas, possible vitamin 
deprivation while in the infantry and battlefields in the 
line of military duty culminating in the multiple later 
years' disabling and impairing conditions that he's 
experienced." 

A November 2007 VA X-ray study of the left foot revealed no 
acute fracture or dislocation.  The joint spaces were 
normal.  A small artery calcification was present.  X-ray 
study of the right foot revealed no soft tissue swelling, 
acute fracture, or dislocation.  There was a moderate 
plantar calcaneal spur and a small artery calcification was 
present.  The impression was moderate plantar calcaneal spur 
in the right foot and small artery calcification in both 
feet consistent with diabetes mellitus or chronic renal 
failure.  

The Veteran was seen in the VA podiatry clinic in January 
2008 for numbness to the plantar aspect of the feet and pain 
to the bilateral arch area.  The podiatrist noted that the 
Veteran had rheumatoid arthritis with ulnar deviation of the 
hands.  He also noted that the Veteran reported that he was 
exposed to Agent Orange and had PTSD for which he took 
medication.  The diagnosis was "Neuropathy (apparently 
secondary to Agent Orange) neuritis, fasciitis difficulty 
walking."  He was prescribed Lac Hydrin lotion and night 
splints, and the podiatrist discussed the use of heat and 
ice stretching and no barefooted walking.  He was given 
injections of Marcaine and Dexamethasone to the right foot.  
When the Veteran returned for follow-up a week later he 
reported that he had good pain relief from the previous 
treatment.  The assessment was the same as a week earlier.  
He was given injections to the left foot and was casted for 
orthotics.  A February 2008 VA physical therapy consultation 
report reflects that the Veteran's pain in his feet had 
largely diminished since he started using the orthotics, and 
his only current pain was below the left lateral ankle.  The 
Veteran returned to the podiatry clinic in March 2008 with 
complaints of arch pain when using his orthotics.  The 
assessment was the same as in January 2008 ("Neuropathy 
(apparently secondary to Agent Orange) neuritis, fasciitis 
difficulty walking").  The orthotics were adjusted.  The 
Veteran reported to the podiatrist in April 2008 that the 
adjusted orthotics fit and felt good.  He had no further 
complaints of foot pain.  

A July 2008 VA treatment record notes that the Veteran had 
gout and was on Allopurinol.  Uric acid level was within 
goal at 5.4.  The physician noted that the Veteran had 
flares of gout in the left wrist, with current possible 
flares in the right wrist; although the pain was described 
in a more linear fashion down the forearm and the wrist 
joint was not swollen, erythematous, or warm.  The physician 
opined that this might be osteoarthritis.  

In a June 2011 letter, the Veteran's VA physician wrote a 
letter documenting several of the medical issues for which 
he had been following the Veteran, including chronic 
arthritis pain.  

The Veteran underwent a VA heart examination in March 2012.  
The examiner noted that the Veteran had been diagnosed with 
congestive heart failure and had chronic atrial 
fibrillation, both of which qualified within the generally 
accepted medical definition of ischemic heart disease.  The 
examiner indicated that the Veteran did not have any other 
pertinent physical findings, complications, conditions, 
signs and/or symptoms related to his diagnosed heart 
disorders.  

The Veteran was afforded a VA examination to evaluate his 
claimed gout in August 2012.  The examiner indicated that 
the Veteran had been diagnosed with gout in 2000 and his 
condition required continuous medication, specifically, 
Allopurinol.  He indicated that this condition prevented 
exercise and sports, and had a moderate impact on chores, 
shopping, recreation, traveling, feeding, bathing, dressing, 
toileting, grooming, and driving.  The examiner included X-
ray studies of the bilateral feet, which revealed mild 
osteoarthritis of the tibiotalar joint of the right foot and 
mild osteoarthritis of the tibiotalar joint of the left foot 
and first metatarsophalangeal joint.  The radiologist's 
impression was no obvious evidence of gout.  X-ray studies 
of the bilateral hands revealed degenerative changes in the 
radiocarpal joint and intercarpal joints.  The radiologist's 
impression was inflammatory-type arthritis with likely 
superimposed osteoarthritis. 

The VA examiner responded to the questions posed by the 
Board in its July 2012 remand.  In response to the question, 
"Upon clinical examination, does the Veteran have current 
gout?" the examiner stated, "No."  Confusingly, despite 
opining that the Veteran did not have current gout, he went 
on to respond to the other questions posed by the Board.  In 
response to the question, "If current gout is diagnosed, is 
gout related to the Veteran's military service?" the 
examiner stated, "No."  He again responded simply, "No." to 
the following questions: "If current gout is diagnosed, is 
gout proximately due to or the result of the Veteran's 
ischemic heart disease?" and "If current gout is diagnosed, 
is gout chronically aggravated or worsened by the Veteran's 
ischemic heart disease, regardless of the date of onset of 
either disorder?" The examiner noted, as was pointed out by 
the Board in July 2012, that service treatment records are 
negative for any complaint, treatment, or diagnosis of gout; 
post-service VA treatment records dated from 2006 to 2012 
document current gout; a July 2008 VA treatment record notes 
gout in the wrists; the Veteran takes the prescription 
Colchicine to treat his recurrent gout; in September 2005 
and August 2007, Dr. S.J.B., MD., the Veteran's primary care 
physician, vaguely opined it is "uncertain" whether gout is 
related to stress or medication from the Veteran's ischemic 
heart disease or other disorders; and the Veteran contended 
that his current gout is related to his service-connected 
ischemic heart disease. 

The examiner noted that his opinion was given after careful 
examination of the provided records and the Veteran, with 
relation to considered condition(s) and similar cases 
remarked in Cecil's and Harrison's Textbooks of Medicine and 
other medical literature. 

A September 2012 VA wheelchair clinic consultation report 
reflects that the Veteran had coronary artery disease and 
osteoarthritis which limited his walking.  His chronic 
conditions, as reported by himself and documented in the 
Computerized Patient Record System (CPRS) included 
osteoarthritis of the hands.  Diagnoses at that time 
included osteoarthritis and gout.   

Because of the confusing opinion provided by the August 2012 
VA examiner, a supplemental medical opinion was obtained in 
March 2013.  The physician was asked to provide an opinion 
as to whether the Veteran has had gout, arthritis in the 
hands and/or feet, and/or gouty arthritis at any time since 
June 2007 (when he filed his claim for service connection).  
The physician who provided the March 2013 opinion stated 
that the Veteran was diagnosed with gout in 2000, and so he 
had gouty arthritis since June 2007.  In response to the 
request for an opinion as to whether any arthritis in the 
hands and/or feet, to include gouty arthritis, began within 
one year of discharge from active service, the physician 
stated that the Veteran was diagnosed with gout in 2000 and 
was separated from service in the 1960s.  Therefore, he 
opined that his gout less likely than not began within one 
year of discharge from active service.  

The March 2013 VA report includes a restatement of the 
requested opinion.  Specifically, the physician was to 
provide an opinion as to whether any gout, arthritis in the 
hands and/or feet, and/or gouty arthritis which had been 
present at any time since June 2007 began during active 
service or was related to any incident of service; was to 
provide an opinion as to whether any gout, arthritis in the 
hands and/or feet, and/or gouty arthritis which had been 
present at any time since June 2007 was proximately due to 
or the result of the Veteran's ischemic heart disease; and 
was to provide an opinion as to whether any gout, arthritis 
in the hands and/or feet, and/or gouty arthritis which had 
been present at any time since June 2007 was chronically 
aggravated or worsened by the Veteran's ischemic heart 
disease, regardless of the date of onset of either disorder.  
In response, the physician opined that it was less likely 
than not (less than 50 percent probability) that the claimed 
condition was incurred in or caused by the claimed in-
service injury, event, or illness.  In providing a rationale 
for this opinion, he stated that the Veteran's gout 
developed long after his time in service and gout is due to 
the abnormal metabolism of nucleic acids which leads to 
build up of uric acid crystals which leads to gout.  He 
stated that gout was not caused by any of the Veteran's time 
in service.  

The physician also opined that the claimed condition was 
less likely than not (less than 50 percent probability) 
proximately due to or the result of the Veteran's service-
connected condition.  In providing a rationale for this 
opinion, he stated that gout has no relation to ischemic 
heart disease.  He noted that ischemic heart disease is due 
to decreased oxygen and blood flow to the heart and gout is 
caused by abnormal metabolism of nucleic acids which leads 
to build up of uric acid crystals which leads to gout.  He 
reiterated that the two conditions have no relation to each 
other.  

The physician who provided the March 2013 opinion indicated 
by checked box that the claimed condition, which clearly and 
unmistakably existed prior to service, was clearly and 
unmistakably not aggravated beyond its natural progression 
by an in-service injury, event, or illness.  While the 
physician marked the box for this opinion under the category 
of "Medical opinion for aggravation of a condition that 
existed prior to service" in the examination worksheet, it 
is clear from a reading of the examination report in its 
entirety (including the restatement of the requested opinion 
and the rationale provided) that the physician was simply 
attempting to respond to the request for an opinion as to 
whether the Veteran's gout/gouty arthritis was chronically 
aggravated or worsened by his ischemic heart disease.  This 
conclusion is supported by the fact that, in providing a 
rationale for his opinion, the physician explained that gout 
has no relation to ischemic heart disease.  He reiterated 
that ischemic heart disease is due to decreased oxygen and 
blood flow to the heart and gout is caused by abnormal 
metabolism of nucleic acids which leads to build up of uric 
acid crystals which leads to gout.  He again stated that the 
two conditions have no relation to each other and, since 
there was no relation, gout would not be aggravated beyond 
its natural progression.  

The March 2013 opinion clarified that the Veteran had had 
gout/gouty arthritis since June 2007.  This is corroborated 
by the numerous diagnoses of gout of record (as outlined 
above).  Thus, the first element of the service connection 
claim is satisfied.  

Service treatment records are negative for complaints 
regarding or treatment for gout/gouty arthritis.  While, in 
July 2008, the Veteran asserted that each of his claimed 
conditions occurred during his time on active duty, such 
assertion is outweighed by the Veteran's July 1967 Report of 
Medical History at separation, in which he denied ever 
having swollen or painful joints, arthritis or rheumatism, 
and a bone, joint, or other deformity. On examination, 
clinical evaluation of the upper extremities, feet, and 
lower extremities was normal. 

These medical records are highly probative both as to the 
Veteran's subjective reports and their resulting objective 
findings.  They were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness 
and are akin to statements of diagnosis or treatment.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many 
state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rationale that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care); 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding 
that contemporaneous evidence has greater probative value 
than subsequently reported history). 

Accordingly, the assertion that the Veteran experienced gout 
during service is not credible.  Although the Veteran served 
in combat, he does not contend, nor does the evidence 
indicate, that gout/gouty arthritis was incurred in combat 
with the enemy.  Therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of 
a disease or injury in the case of a veteran who engaged in 
combat with the enemy is not for application.

Service connection for gouty arthritis based on chronicity 
or continuity of symptomatology is for consideration, as 
arthritis is a chronic disease listed in 38 C.F.R. 
§ 3.309(a).  While the Veteran has not specifically asserted 
a continuity of symptomatology of gout/gouty arthritis since 
service, he alleged (via his representative in July 2008) 
that his disorder was caused while in service and was 
chronic in nature.  Nevertheless, the Board finds such 
assertions to be outweighed by the evidence of record, 
including the Veteran's own denial of swollen or painful 
joints, arthritis or rheumatism, and a bone, joint, or other 
deformity in July 1967 and the normal clinical evaluation of 
the upper extremities, feet, and lower extremities at that 
time.  These records are more probative than the July 2008 
assertion, and weigh against a finding of chronicity or 
continuity of symptomatology of gouty arthritis since 
service.  Thus, service connection based on chronicity or 
continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b) is not warranted. 

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
The relationship between current gout/gouty arthritis and 
service, however, must be established by evidence of a 
nexus.  See Walker, 708 F.3d at 1338-39.  

In his August 2007 letter, which discussed the Veteran's 
gout arthropathy, Dr. S.J.B. did state that it could "be 
argued that many issues, conditions and multiple co-
morbidities that [the Veteran] has experienced, accumulated 
and has received treatment for privately by myself and other 
specialists separate from the VA system are indeed truly 
service related.  Accordingly these issues and conditions 
ought to be seriously reconsidered in fairness to his 
original injuries, wounds, physical, emotional and auditory 
traumas, possible vitamin deprivation while in the infantry 
and battlefields in the line of military duty culminating in 
the multiple later years' disabling and impairing conditions 
that he's experienced."  However, this physician's opinion, 
that it could "be argued" that many of the Veteran's 
conditions were service-related and his statement that a 
relationship to service "ought to be reconsidered" are 
simply too speculative to grant service connection.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a medical nexus).

By contrast, the physician who provided the March 2013 
opinion opined that it was less likely than not (less than 
50 percent probability) that the claimed condition 
(gout/gouty arthritis) was incurred in or caused by the 
claimed in-service injury, event, or illness.  This opinion 
was based on review of the claims file, which includes the 
August 2007 opinion from Dr. S.J.B.  Significantly, the 
March 2013 VA examination request drew the physician's 
attention to several specific items of evidence, including 
Dr. S.J.B.'s September 2005 and August 2007 letters.  The 
physician explained the basis for his opinion, specifically, 
the Veteran's gout developed long after his time in service 
and gout is due to the abnormal metabolism of nucleic acids 
which leads to build up of uric acid crystals which leads to 
gout.  This March 2013 opinion is highly probative. See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
he reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The March 2013 opinion was based, in part, on a finding that 
the Veteran's gout developed long after his time in service 
and the physician stated that the Veteran was diagnosed with 
gout in 2000.  While the record presently before the Board 
does not document a diagnosis of gout in 2000, this finding 
appears to be based on the Veteran's history of his 
condition as reported to the August 2012 VA examiner.  
During the August 2012 VA examination, the Veteran reported 
to the examiner that he had been diagnosed with gout in 
2000.  The Veteran previously asserted, via his 
representative, in July 2008, that his gout occurred during 
his time on active duty.  Where a Veteran has provided lay 
testimony of an in-service injury, unless the Board finds 
that the testimony is not credible, an examiner may not 
ignore that lay evidence and base his or her opinion that 
there is no relationship to service on the absence of in-
service corroborating medical records.  Dalton v. Nicholson, 
21 Vet. App. 23, 39-40 (2007).  However, as discussed above, 
such assertion of gout during service has been determined to 
be not credible.  Therefore, to the extent that the March 
2013 opinion is based on the absence of gout during and for 
a long time after service, it is adequate. 

The March 2013 opinion is the most persuasive medical 
opinion that addresses the question of a nexus between 
current gout/gouty arthritis and service.  Thus, the 
competent, probative (persuasive) evidence on the question 
of whether gout/gouty arthritis was incurred in or 
aggravated by service weighs against the claim for service 
connection.

While, in March 2013, the Board found the August 2012 VA 
examiner's opinion to be inadequate (in that it was 
confusing because the examiner stated that the Veteran did 
not have current gout, but then went on to provide 
etiological opinions regarding the Veteran's gout), this 
August 2012 opinion further supports the March 2013 opinion 
as the August 2012 VA examiner opined that the Veteran's 
gout was not related to his military service.  The August 
2012 opinion was based on review of the claims file, 
examination of the Veteran, and consideration of pertinent 
medical literature.  The August 2012 VA examiner explained 
the basis for his opinion, including consideration of 
similar cases in medical texts, and noted the fact that that 
service treatment records were negative for any complaint, 
treatment, or diagnosis of gout.  

Accordingly, service connection on a direct basis is not 
warranted.  

Additionally, there is no evidence that gouty arthritis 
manifested itself to a compensable degree within one year of 
the Veteran's separation from military service.  Rather, 
arthritis profiles were negative in March 2001.  The first 
mention of arthritis is the December 2001 private treatment 
record noting osteoarthritis in the hands and left leg.  
Although the Veteran's physician commented in April 2002 
that X-rays of the foot and ankle in the past had been 
normal, and another physician who saw the Veteran for 
significant left foot pain in October 2003 noted that X-rays 
of the left foot were normal, the October 2003 physician 
gave an impression f flare-up of arthritis in the foot.  
During treatment in June 2005, Dr. S.J.B. commented that the 
Veteran had severe osteoarthritis as well as a history of 
gout; however, it was not until October 2006 that X-rays 
documented degenerative narrowing and spurring with 
arthritic change in the right hand.  Significantly, November 
2007 VA X-ray studies of the feet do not mention arthritis.  
Osteoarthritis in the feet was later documented in the X-ray 
studies obtained in conjunction with the August 2012 VA 
examination.  Inflammatory-type arthritis with likely 
superimposed osteoarthritis in both hands was also revealed 
in the August 2012 X-ray studies.  There is simply no X-ray 
evidence of arthritis (to include gouty arthritis) in the 
hands and/or feet within one year of separation from 
service.  Thus, service connection is not warranted for 
hypertension on a presumptive basis.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Regarding the assertion that the Veteran's gout/gouty 
arthritis is caused or aggravated by his service-connected 
ischemic heart disease (to include medication used to treat 
that service-connected disability), Dr. S.J.B.'s August 2007 
opinion that it was "uncertain" whether gout arthropathy was 
related to stress or medication is speculative.  See 
Bostain, supra. 

By contrast, the physician who provided the March 2013 
opinion opined that the Veteran's gout/gouty arthritis was 
less likely than not proximately due to or the result of the 
Veteran's service-connected condition.  This opinion was 
based on review of the claims file (including the August 
2007 letter from Dr. S.J.B.) and the opinion was supported 
by a clearly-stated rationale.  Specifically, ischemic heart 
disease is due to decreased oxygen and blood flow to the 
heart and gout is caused by abnormal metabolism of nucleic 
acids which leads to build up of uric acid crystals which 
leads to gout and the two conditions have no relation to 
each other.  The physician also opined that the Veteran's 
gout was not aggravated by his service-connected ischemic 
heart disease, as he explained that since there was no 
relation between gout and ischemic heart disease, gout would 
not be aggravated beyond its natural progression.  

While the March 2013 VA opinion did not specifically address 
the question of whether the Veteran's gout/gouty arthritis 
was proximately due to, the result of, or chronically 
aggravated or worsened by medication used to treat the 
Veteran's service-connected ischemic heart disease, the 
physician nevertheless acknowledged review of the claims 
file and the March 2013 VA examination request specifically 
highlighted the fact that Dr. S.J.B. had opined that it was 
"uncertain" whether gout is related to stress or medication 
from the Veteran's ischemic heart disease or other 
disorders.  Thus, the March 2013 opinion that there is no 
relation between the Veteran's gout and ischemic heart 
disease would have included consideration of medication used 
to treat service-connected ischemic heart disease.  

The March 2013 opinion is the most persuasive medical 
opinion that addresses the question of a relationship 
between current gout/gouty arthritis and service-connected 
ischemic heart disease.  Thus, the competent, probative 
(persuasive) evidence on the question of whether gout/gouty 
arthritis was caused or aggravated by either of this 
service-connected disability weighs against the claim for 
service connection.

The Board previously found the August 2012 VA examiner's 
opinion to be inadequate because it was confusing since the 
examiner stated that the Veteran did not have current gout, 
but then went on to provide etiological opinions regarding 
the Veteran's gout.  However, this August 2012 opinion does 
support the March 2013 opinion as the August 2012 VA 
examiner opined that the Veteran's gout was not proximately 
due to or the result of the Veteran's ischemic heart disease 
and was not chronically aggravated or worsened by the 
Veteran's ischemic heart disease.  The August 2012 opinion 
was based on review of the claims file, examination of the 
Veteran, and consideration of pertinent medical literature.  
The August 2012 VA examiner explained the basis for his 
opinion, including consideration of similar cases in medical 
texts, and noted the fact that that service treatment 
records were negative for any complaint, treatment, or 
diagnosis of gout.  

Accordingly, service connection on a secondary basis is also 
not warranted.  

In addition to the medical evidence, the Board has 
considered the Veteran's contention that he has gout/gouty 
arthritis related to service and/or service-connected 
ischemic heart disease.  Although the claimant is competent 
in certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more 
complex medical questions, such as concerning a form of 
cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (discussing this axiom in a claim for rheumatic 
fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. 
Cir. 2010) (recognizing that in some cases lay testimony 
"falls short" in proving an issue that requires expert 
medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 
(Fed. Cir. 2010) (concluding that a Veteran's lay belief 
that his schizophrenia had aggravated his diabetes and 
hypertension was not of sufficient weight to trigger VA's 
duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized 
knowledge in the field of medicine.  The Board therefore 
finds that the etiology of his gout/gouty arthritis is 
beyond his competence.  Moreover, the question of etiology 
of this condition is complex in nature. 

Therefore, to the extent he has asserted that he has 
gout/gouty arthritis related to service and/or service-
connected ischemic heart disease, the Board finds such 
assertions to be of little probative value, especially in 
relation to the March 2013 and August 2012 VA examiner's 
opinions, as the Veteran is not competent to opine on these 
complex medical questions.  His contentions regarding 
etiology of his current gout/gouty arthritis are outweighed 
by the medical evidence of record, specifically the opinions 
of the March 2013 and August 2012 VA examiners.

The preponderance of the evidence is against the claim and 
the appeal will be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for gout/gouty arthritis, to include as 
secondary to service-connected ischemic heart disease, is 
denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


